Citation Nr: 0005412	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for the residuals of a 
right eye injury.

7.  Entitlement to service connection for cervical spine 
disability.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

9.  Entitlement to an increased (compensable) rating for 
service connected right knee bursitis, claimed as right leg 
injury.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran had active service that has been verified from 
November 1944 to July 1946, from November 1947 to November 
1954, and from May 1960 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
sinusitis, varicose veins, hearing loss, flat feet, 
arthritis, right eye injury, cervical neck problems and PTSD, 
and also denied an increased (compensable) rating for 
bursitis of the right knee, claimed as right leg injury. 

The increased rating issue is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The claims for service connection for sinusitis, varicose 
veins, hearing loss disability, arthritis, right eye 
disability, cervical spine disability and PTSD are not 
plausible or capable of substantiation.

2.  Flat feet (pes planus) was first manifested in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1999).

2.  The veteran's claim for service connection for varicose 
veins is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).

3.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1999).

4.  Flat feet (pes planus) were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

5.  The veteran's claim for service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1999).

6.  The veteran's claim for service connection for the 
residuals of a right eye injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).

7.  The veteran's claim for service connection for cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

8.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As the following discussion will conclude, the veteran has 
failed to submit a well grounded claim on any of his service 
connection claims before the Board.  The Court has held that, 
when a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied by virtue of the contents of 
the statement of the case (SOC.  Moreover, unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make any of these claims well grounded.  

	a. sinusitis
The Board first looks to evidence of a current sinusitis 
disability, in accordance with Caluza, supra, and finds that 
the veteran's claim fails on this count.  The veteran claimed 
service connection for sinusitis in October 1997.  His 
service medical records show that he was treated for 
sinusitis in September 1962, but also show that on subsequent 
physical examinations, including the separation examination 
in October 1972, his sinuses were normal.  Similarly, the 
report of a May 1973 VA examination was negative for a sinus 
disability, as was the report of the most recent VA 
examination in February 1998.  In fact, the veteran has not 
presented any medical evidence that he currently has a 
diagnosed sinusitis condition. 

The veteran's own statements regarding a purported sinusitis 
disability are not sufficient for a purposes of a well 
grounded claim.  A current disability must be diagnosed by a 
competent medical authority.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The record does not show a diagnosis 
of chronic sinus disability during or subsequent to service 
from a competent medical authority.  The Board emphasizes 
that it is the veteran's, not VA's, responsibility to provide 
competent evidence of a current disability.  VA's duty to 
assist with the veteran's claim begins only after the veteran 
has presented a well grounded claim.  See Morton v. West, 12 
Vet. App. 477, 485-486 (1999).  Without sufficient evidence 
of chronic sinusitis disability, the Board finds that the 
veteran's claim for service connection for sinusitis is not 
well grounded.  See Caluza, supra.        

	b. varicose veins
After reviewing the evidence, the Board finds no evidence of 
a current varicose vein disability that is linked to service.  
As part of the February 1998 VA examination, the veteran 
submitted to an examination of his arteries and veins.  He 
reported as history that he had had a painful tumor in his 
right medial leg in 1972, prior to service discharge, that 
required JOBST stockings.  He then described how he underwent 
a general vein stripping of the right lower leg by VA, 
following service discharge.  Subsequently, he sought 
civilian medical treatment for his leg condition, which 
included a focal excision of a medial right leg vein that 
resolved his leg problems.  He stated that pathologic 
examination of his right leg vein showed a benign tumor.  

Upon examination, the veteran's lower extremities showed no 
edema, were equal in size, with only two barely visible one-
inch scars on the upper medial aspect of the right leg.  
There was no evidence of scar adhesion to underlying tissue 
or scar breakdown.  Peripheral pulses were strong.  There 
were no varicosities on either leg.  There was no Homan's 
sign or abnormal skin color or skin character.  The diagnosis 
was prior resection of a benign vascular tumor in the right 
lower extremity, with no residual except for some discomfort 
in cold weather.  

Examination of the veteran's service medical records, 
including the October 1972 retirement examination, does not 
show any vascular abnormality or vascular tumor.  In fact, 
the separation examination in October 1972 showed that the 
vascular system was normal, as did the report of VA 
examination in May 1973.

To summarize, there is no medical evidence of varicose veins 
in service, and no medical evidence providing a link between 
the current diagnosis of vascular tumor resection and 
service.  Accordingly, not all the elements necessary to well 
ground the claim are present.  See Caluza, supra.        

	c. hearing loss
As for evidence of a current disability, the veteran 
underwent an audiological examination in February 1998 as 
part of his VA examination.  He said that he was exposed to 
excessive noise in the military without the aid of hearing 
protection.  His puretone threshold results were:  

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
25
30
40
LEFT
10
10
20
25
40

The average pure tone threshold was 26 decibels in the right 
ear, and 24 decibels in the left ear.  This report also shows 
that speech recognition was 100 percent in the right ear and 
100 percent in the left ear.  The diagnosis was mild high 
frequency sensorineural hearing loss, bilaterally.

The Board finds sufficient evidence of a current bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385(1999).  The 
service medical records do not show evidence of hearing loss 
disability.  However, the veteran is competent to testify as 
to inservice noise exposure, which equates to an inservice 
injury for purposes of a well grounded claim.  However, where 
the veteran's claim fails is the lack of a nexus between his 
current hearing loss disability and his inservice noise 
exposure.  There is no opinion evidence, from a competent 
medical authority, that the veteran's current hearing loss 
disability is causally connected to inservice noise exposure.  
Without such evidence, the service connection requirements of 
Caluza are not satisfied.  Therefore, the Board finds that 
the veteran's claim for service connection for hearing loss 
is not well grounded.

	d. flat feet
The veteran's service medical records show that his feet were 
normal when he was examined for service entry.  Pes planus 
was noted on service examinations in October 1954, January 
1958 and March 1962.  The existence of pes planus was 
confirmed on February 1998 VA examination, with the diagnosis 
of flat feet.  From this evidence, the Board finds that flat 
feet were incurred in service.

	e. arthritis
The veteran has claimed service connection for "arthritis", 
without specifying which joint or joints are involved.  He 
has also not presented any evidence of a diagnosis of 
arthritis (apart from the questionable arthritis involving 
the cervical spine, which will be separately discussed below, 
and apart from gout, for which he is already service 
connected).  As a result, there is no medical evidence of a 
current diagnosis of arthritis to support his claim.  As 
previously discussed, the onus is on the veteran, not VA, to 
establish a well grounded claim.  See Morton, supra.  His 
statements, alone, to that effect are not enough.  See Green, 
supra.  Because he has not presented competent evidence of 
the existence of arthritis involving joints other than the 
cervical spine or joints affected by gout, the claim for 
service connection for arthritis is not well grounded.  See 
Caluza, supra.     

	f. residuals of right eye injury
The eye examination conducted as part of the February 1998 VA 
examination shows that the veteran's visual acuity is:
	Right eye	uncorrected:	near 20/80	far 20/400 
			Corrected:	near 20/20	far 20/20 -1
	Left eye	uncorrected:	near 20/100	far 20/40
			Corrected:	near 20/20	far 2/20 -1
There was no evidence of diplopia or visual field deficit.  
The veteran stated that he began wearing glasses about 12 
years ago.  He also explained that he had a history of a 
bloodshot eye in 1960, but that he does not remember any 
treatment for the condition and the VA report states that 
"apparently it cleared without residual".  Furthermore, he 
explained that he had peripheral keratotomies performed 6 
years earlier to reduce astigmatism, which was partially 
successful.  The diagnoses were refractive error, history of 
bloodshot eyes, right without residual, and status post 
keratotomy bilateral.  

The Board finds that this is sufficient evidence of a current 
eye disorder.  However, the veteran's service medical records 
fail to document the alleged injury to the right eye, 
although they do show that a foreign body was removed from 
the left eye without corneal laceration in 1968.  
Furthermore, the retirement physical examination in October 
1972 makes no mention of complaints of eye problems by the 
veteran, or of any eye disorder detected by the examiner.  
Moreover, there is no evidence from a competent medical 
authority linking any right eye disability to service or to 
any incident of service.  (According to 38 C.F.R. 
§ 3.303(c)(1999), refractive error of the eye is not 
considered a disability for VA compensation purposes.)  
Therefore, the Board finds that this service connection claim 
is not well grounded.  See Caluza, supra.           

	g. cervical spine disability
Upon VA examination in February 1998 VA examination, the 
diagnosis was questionable degenerative joint disease of the 
cervical spine.  Although X-rays were not performed to 
confirm the existence of the disability, the Board is 
prepared to concede, for the purpose of well grounding the 
claim, that the existence of a cervical spine disability is 
shown.

However, the remaining elements necessary to well ground the 
claim are not present.  The veteran's service medical records 
reflect treatment for cervical muscle spasm in August 1972.  
However, cervical spine disability was not present on the 
October 1972 retirement examination or on the initial VA 
examination in May 1973.  Furthermore, there is no medical 
opinion linking any current cervical spine disability to the 
in- service cervical muscle spasm or to any other incident of 
service.  Therefore, the Board finds that claim for service 
connection for cervical spine disability is not well 
grounded.  See Caluza, supra. 

	h. PTSD 
As with any other service connection claim, the veteran must 
provide evidence, from a competent medical authority, of a 
current disability, in this case a confirmed diagnosis of 
PTSD.  The veteran has not provided such evidence, and thus 
his claim fails.  The February 1998 VA examination included a 
specific PTSD examination.  During this examination, the 
veteran explained that he was in two wars, in Korea for 
thirteen months and two tours in Vietnam.  His chief 
complaint was memory loss, which had become more pronounced 
over the previous 18 months.  The Board points out that the 
veteran also reported that he had a stroke 18 months prior to 
this examination.  The veteran's wife, who was with him 
during this examination, stated that her husband has a lot of 
stress, a history of nightmares, and talks a lot about his 
war experiences, which distresses him.  She also dated that 
he has lost interest in having a social life.  Upon 
examination, the veteran's memory was found to be impaired, 
with some decreased cognitive functioning.  The diagnosis was 
dementia, not otherwise specified, provisional.  The examiner 
specifically stated that the veteran does not meet the DSM-IV 
criteria for PTSD.            

The veteran has not presented any other psychiatric evidence 
showing that he has a current PTSD condition.  Therefore, the 
Board must conclude that the veteran's claim for service 
connection for PTSD is not well grounded.  See Caluza, supra. 


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for flat feet is granted.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for the residuals of a 
right eye injury is denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the claim for increased rating for the 
service connected right knee bursitis, review of the report 
of the February 1998 VA examination does not show that 
veteran's right knee was examined or evaluated regarding the 
extent of his current knee disability.     

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for bursitis right 
knee from January 1998 to the present.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for his right knee leg 
condition from January 1998 to the 
present.  

3.  The RO should schedule the veteran 
for another VA examination, to include 
range of motion testing, to determine the 
nature and severity of the current right 
knee disability.  The examination should 
address whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
address whether pain could significantly 
limit functional ability during flareups 
or when the joint in question is used 
repeatedly over a period of time.  The 
claims file should be made available to 
the examiner for review in this case.

4.  The RO should review the veteran's 
increased rating claim after obtaining 
any additional information.  If the 
benefit sought on appeal remains denied 
in any respect, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
give them the opportunity to respond 
thereto.

The veteran need take no action until he is so informed.  
However, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).The purpose of this REMAND is to ensure 
full compliance with due process requirements.  No inferences 
are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



